     2:19-cv-05799-E Document 17-2 Filed 12/05/19 Page 1 of 1 Page ID #:3631


     NICOLA T. HANNA
     United States Attorney
2    DAVID M.HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4
     FRANCESCO P. BENAVIDES,CSBN 258924
5    Special Assistant United States Attorney
6          Social Security Administration
           160 Spear St., Suite 800
7          San Francisco, CA 94105
8          Telephone: (415)977-8978
           Facsimile: (415)744-0134
9          Email: Francesco.Benavides@ssa.gov
10   Attorneys for Defendant
11
                         iJNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13                             WESTERN DIVISION

14   DEBRA ANN KOPEL,                      ) Case No. 2:19-cv-05799         1-E
15
           Plaintiff,                      )                ]JUDGMENT OF
16
                                               REMAND
17                v.                       )
18
     ANDREW SAUL,                          )
19   Commissioner of Social Security,      )
20
           Defendant.                      )
21
22         The Court having approved the parties' Stipulation to Voluntary Remand
23 Pursuant to Sentence Four of42 U.S.C. § 405(g) and to Entry of Judgment
24 ("Stipulation to Remand")lodged concurrent with the lodging ofthe within
25   Judgment of Remand,IT IS HEREBY ORDERED,ADJUDGED AND
26 DECREED that the above-captioned action is remanded to the Commissioner of
27 Social Security for further proceedings consistent with the Stipulation to Remand.
28
     DATED:      z s~
                                          HON. CHARLES F. EICK
                                          iJNITED STATES MAGISTRATE JUDGE
                                            -1-
